Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 11 August 2022.
REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11,13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mueller (US PG PUB No. 2021/0232419) in view of Frolikov (US Pat No. 10223254). 
 As per claim [1, 8, 15], Mueller discloses a system comprising: 
a processor (see Mueller FIG 1: 150); and a memory including instructions that are executable by the processor for causing the processor (see Mueller FIG 1: 162) to: designate a space of a solid-state drive (SSD) for a write of a container (see Mueller FIG 1: 174 and [0015]); store the write for the container in the space in response to loading the container for executing the container (see Mueller [0015]: “additionally , each pod VM 130 has a virtual disk provisioned in shared storage 170 for reads and writes. These read-write virtual disks are referred to herein as ephemeral disks”) determine an end to an execution phase for the container (see Mueller FIG 3: 318); and in response to determining the end to the execution phase, remove the write from the space of the SSD (see Mueller [0015]: “When a pod VM is deleted, its ephemeral disk is also deleted.”).
However, Muller does not expressly disclose but in the same field of endeavor Frolikov discloses 
the space being a continuous space of the SSD that is different from another space of the SSD designated for another container (see e.g., Frolikov FIG 6: 341)
in an operation that excludes moving data of the write to other spaces of the SSD prior to removing the write (see Frolikov FIG 6: 345 and COL 9 LINES 30-40) . 
It would have been obvious before the effective filing date of the invention to modify Mueller to erase the data in a continuous space as taught by Frolikov. 
The suggestion/motivation for doing so would have been for the benefit of efficient create and erase operation (see Frolikov FIG 6: 345 and COL 9 LINES 30-40) .
Therefore it would have been obvious to modify Mueller to exclude moving data of the write as taught by Frolikov for the benefit of protecting the computer system to arrive at the invention as specified in the claims. 
As per claim [2, 9, 16], Mueller discloses the system of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to: 
determine the container is in the execution phase; and maintain the write in the space of the SSD (see Mueller [0021]: “assigns a score to each process running in the pod VM according to some heuristic and terminates processes in the order of their assigned scores, e.g., from high to low.”).
[High score is taken as indication to maintain the write in the space of the SSD.] 
As per claim [3, 10, 17], Mueller discloses the system of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to designate the space by: 
determining an expected space requirement for the write of the container; and designating the space based on the expected space requirement (see Mueller [0019] and also [0023]).
As per claim [4, 11, 18], Mueller discloses the system of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to 
remove the write from the space of the SSD by transmitting a command to the SSD indicating the write is to be removed (see Mueller [0015]: “ephemeral disk is also deleted”).
As per claim [6, 13, 19], Mueller discloses the system of claim 1, wherein the container is among a plurality of containers (see Mueller FIG 1: 132) and the memory further includes instructions that are executable by the processor for causing the processor to:
designate the space for the write of the plurality of containers (see Mueller [0023]); store the write for the plurality of containers in the space in response to loading the plurality of containers for executing the plurality of containers; determine the end to the execution phase for the plurality of containers; and in response to determining the end of the execution phase, synchronize a removal of the write from the space of the SSD (see Mueller FIG 3: 318 and [0015]) in the operation that excludes moving the data of the write to the other spaces of the SSD prior to removing the write (see Frolikov FIG 6: 345 and COL 9 LINES 30-40) .
As per claim [7, 20], Mueller discloses the system of claim 1, 
wherein the SSD comprises a Zoned Namespace SSD and the space comprises a plurality of zones (see Mueller [0016]).
Claim 5,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mueller (US PG PUB No. 2021/0232419) in view of in view of Frolikov (US Pat No. 10223254).  and Lin (US PG PUB No. 2015/0205717)
 	As per claim [5,12], Mueller discloses the system of claim 4,
However, Mueller does not expressly disclose but in the same field of endeavor Lin discloses 
wherein the command comprises a trim command (see Mueller Lin FIG 4: 220)
 It would have been obvious at the time of the invention to modify Mueller to issue trim command as taught by Lin. 
The suggestion/motivation for doing so would have been for the benefit of improving storage performance (see Mueller Lin [0004]-[0005]).
Therefore it would have been obvious at the time of invention to modify Mueller to issue a Trim command as taught by Lin for the benefit of improving storage performance to arrive at the invention as specified in the claims.  
RESPONSE TO ARGUMENTS
1st ARGUMENT: 
  While Mueller includes virtual disks in a shared storage for reads and writes of a pod and allocating virtual random access memory (RAM) of a shared RAM depending on a virtual machine’s configuration, Mueller does not disclose allocating a continuous space for a write of a container and that the space is different from a space of the SSD that is allocated for another container (See paragraphs [0015] and [0019] of Mueller). Kelley and Lin do not cure the deficiencies of Mueller. Accordingly, independent claim 1 is patentable over the cited references. Independent claims 8 and 15 have been amended similarly to claim 1. So, the Applicant respectfully requests that the rejections of the independent claims be withdrawn.

The Office notes Frolikov is relied upon to teach the claimed subject matter. 
 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137